Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Robert Smyth on July 19th, 2022. 
The application has been amended as follows: Amend the abstract filed 06/22/2022 as seen below.
In line 6, delete "said" and substitute --the--
In line 7, delete "said" and substitute --the--
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	Claims 1-8 and 10-11 are allowed over the prior art of record as none of the cited prior art alone or in combination teaches a garment comprising a multilayer-structure circular knit fabric composed of a single circular knit having a layer structure of at least two layers, and having a skin-contacting surface which is a needle-loop side of the circular-knit fabric, wherein the circular-knit fabric has all the characteristics as recited in claim 1.  
The closest art of record is Akita (US 10,584,432 B2) which discloses a garment comprising a multilayer-structure circular knit fabric composed of a single circular knit having a layer structure of at least two layers, and having a skin-contacting surface which is a needle-loop side of the circular-knit fabric, wherein the circular-knit fabric has a majority of the characteristics as recited in claim 1 of the instant application.  However, Akita does not teach wherein a difference in height irregularities of the skin-contacting surface of the multilayer-structure circular knit fabric is not greater than 0.10 mm as required by claim 1 of the instant application. Instead, Akita teaches wherein a difference in height irregularities of the skin-contacting surface of the multilayer-structure circular knit fabric ranging from 0.13 mm to 0.60 mm, and further discusses that, if the difference in unevenness height is less than 0.13 mm, there is no large difference with knit fabric free of surface unevenness, and in the case of interknitting the cellulose-based continuous fiber with the hydrophobic fiber and arranging the cellulose-based continuous fiber and the hydrophobic fiber in the wale direction in the skin side layer of the knit fabric in the style of a border in particular, both the cellulose-based continuous fiber and hydrophobic fiber contact the skin, thereby resulting in an inadequate cool touch sensation.  As such, Modifying Akita to have the claimed characteristics would be hindsight reconstruction based upon Applicant's disclosure and also destroy the invention of Akita.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326. The examiner can normally be reached on Monday to Friday, 8:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIYING ZHAO/Examiner, Art Unit 3732                                                                                                                                                                                                        
/DANNY WORRELL/Primary Examiner, Art Unit 3732